

116 HR 4263 IH: Act for the Amazon Act
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4263IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. DeFazio (for himself, Mr. Michael F. Doyle of Pennsylvania, Ms. Norton, Ms. Eshoo, Ms. Hill of California, Ms. Pingree, Mr. Cohen, Mr. Hastings, Ms. Schakowsky, Mr. Thompson of California, Mr. Grijalva, Ms. Tlaib, Mr. Huffman, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit importation of certain products of Brazil, to prohibit certain assistance to Brazil,
			 and to prohibit negotiations to enter into a free trade agreement with
			 Brazil.
	
 1.Short titleThis Act may be cited as the Act for the Amazon Act. 2.FindingsCongress finds the following:
 (1)Two-thirds of the Amazon rainforest is located in Brazil’s borders. (2)The Amazon rainforest is commonly referred to as the lungs of the Earth.
 (3)The Amazon rainforest contains upwards of 100 billion metric tons of sequestered carbon, helping to stabilize the Earth’s climate.
 (4)The Amazon rainforest is home to 10 percent of the Earth’s biodiversity. (5)More forest has been cleared in Brazil in the summer 2019 alone than in the last three years combined.
 (6)Brazilian satellites indicate that about three football fields worth of trees in the Amazon rainforest located in Brazil were felled every minute in July 2019.
 (7)As of August 26, 2019, there were more than 41,000 fires burning in the Amazon rainforest. (8)The National Institute for Space Research (INPE) reports this to be a 78-percent increase from fires during the same period in 2018.
 (9)These fires have released the equivalent of 228 megatons of carbon so far this year. (10)Natural fires in the Amazon rainforest are rare, and the majority of fires are human-caused to deforest land for agriculture and mining.
 (11)Cattle ranching leads to approximately 80 percent of deforestation of the Amazon rainforest. (12)Soy cultivation has led to the destruction of 40,000 square miles of native forests in Brazil since 2008.
 (13)Deforestation is taking place illegally in some of the more than 305 indigenous territories in Brazil.
 (14)Brazilian President Bolsonaro has implemented policies that violate the collective and individual rights of indigenous peoples.
 (15)Brazil’s National Indigenous Movement has called for an international boycott of commodities that are in conflict with indigenous territories.
 (16)President Bolsonaro has promised to scale back enforcement of environmental laws. (17)President Bolsonaro blames nongovernmental organizations for the fires without evidence.
 (18)President Bolsonaro has rejected deforestation data from his own government agency, the INPE, as false and later fired the INPE director for rebutting his criticisms.
 (19)Under President Bolsonaro’s administration, deforestation has spiked by more than 50 percent. (20)President Bolsonaro’s chief of staff said that G7 aid would be put to better use reforesting Europe.
 (21)Brazil’s Environment Minister has inhibited the environmental enforcement agencies from investigating environmental crimes.
 (22)Brazil’s Environment Minister is a convicted environmental criminal. (23)Brazilian government enforcement actions, including fines and the confiscation and destruction of illegal equipment, has significantly decreased under the Bolsonaro administration.
 (24)The continued lack of enforcement actions against deforestation tactics and unwillingness to aggressively fight the fires in the Amazon rainforest by the Government of Brazil poses a direct threat to United States interests and national security.
 (25)The destruction of the Amazon rainforest poses serious threats to our ecosystem, potentially significantly affecting agricultural production, increasing extreme weather events, and more.
 (26)The United States is Brazil’s third largest export market. (27)Brazilian soy and cattle exports accounted for more than $31 billion and $5 billion, respectively, in 2017, leading the world in exports of both commodities.
			3.Prohibition on importation of products of Brazil
 (a)In generalBeginning on the date of the enactment of this Act, the President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to prohibit the importation of any products described in subsection (b) that are products of Brazil.
 (b)Products describedThe products described in this subsection are the following: (1)Beef products classified under heading 0201 of the HTS.
 (2)Soy products classified under— (A)heading 1201, 1507, or 2304 of the HTS; or
 (B)subheading 1208.10.00, 1517.90.10, 1517.90.90, or 2008.99.6100 of the HTS. (3)Leather and hide products classified under heading 4104 of the HTS.
 (4)Timber products classified under heading 4403 of the HTS. (5)Sugar products classified under heading 1701 of the HTS.
 (6)Pulp and paper products classified under chapter 47 or 48 of the HTS. (7)Tobacco products classified under chapter 24 of the HTS.
 (8)Corn products classified under— (A)heading 1005 of the HTS; or
 (B)subheading 0709.99.45, 0710.40.00, 0712.90.8, 1004.23.00, 1102.20.00, 1103.13.00, 1108.12.00, 1515.21.00, 1901.90.91, 1905.90.90, 2004.90.85, 2005.80.00, 2302.10.00, 2303.10.00, 2303.10.00, 2306.90.01, 3505.10.00, or 9902.01.01 of the HTS.
 (9)Crude petroleum, natural gas, and petroleum refinery products classified under heading 2707, 2709, 2710, 2711, or 2712 of the HTS.
 (c)HTS definedIn this section, the term HTS means the Harmonized Tariff Schedule of the United States. 4.Prohibition on assistance to Brazil (a)In generalBeginning on the date of the enactment of this Act, the President may not provide assistance described in subsection (b) to Brazil.
 (b)Assistance describedThe assistance described in this subsection is the following: (1)Military assistance, including—
 (A)military-to-military cooperation and exercises; (B)support for military innovation and modernization, including the transfer of surplus military equipment or technology; and
 (C)military education and exchanges. (2)Security assistance.
				5.Prohibition on negotiations to enter into a free trade agreement with Brazil
 (a)Sense of CongressIt is the sense of Congress that the Government of Brazil’s failure to aggressively fight the fires in the Amazon rainforest and deforestation tactics more generally provide yet another justification as to why the United States should not carry out negotiations to enter into a free trade agreement with Brazil.
 (b)ProhibitionThe Office of the United States Trade Representative and any other Federal department or agency may not carry out negotiations to enter into a free trade agreement with Brazil.
			